



Independent Contractor’s Agreement


    
THIS AGREEMENT is entered into and effective as of the 25th day of March, 2019
by and between American Renal Associates Holdings, Inc., hereinafter referred to
as “ARAH”, and ECG Ventures, Inc. hereinafter referred to as “Contractor”.


WHEREAS, ARAH hereby engages the Contractor to render specific services as
described on Schedule A as amended from time to time and as directed by ARAH
(collectively, the “Services”); and
    
WHEREAS, Contractor has agreed to make the services of Thomas W. Erickson
(“Mr. Erickson”) available to perform such Services on a non-exclusive basis as
further described on Schedule A.


NOW, THEREFORE, the parties intending to be legally bound have entered into the
following Agreement:


1.    Contractor will perform Services for ARAH at such place(s) to which the
parties have mutually agreed, as further described on Schedule A hereto.


2.    Contractor represents that it possesses the requisite experience and
ability to perform the Services and regularly performs similar services for
other companies. Contractor will devote such time as is reasonably necessary to
complete the Services on such timelines as mutually agreed-upon between the
parties from time to time and as further described on Schedule A hereto.


3.    Contractor’s compensation under this Agreement (which shall be in addition
to Mr. Erickson’s continuing compensation as a member of ARAH’s Board of
Directors) shall consist of a base fee, a restatement fee and a performance fee
as described below:


a.    Base Fee. During the Term (as defined below), ARAH shall pay Contractor a
base fee (the “Base Fee”) at a rate of one-hundred thousand Dollars ($100,000)
per month in cash, pro-rated for any partial month. The Base Fee for each
calendar month shall be payable in arrears no later than the 10th day following
the last day of each calendar month.


b.    Restatement Fee. Upon the filing by ARAH with the SEC, prior to the end of
the Term, of its Form 10-K for the 2018 fiscal year and the restatement of its
financial statements as contemplated by ARAH’s Form 8-K (which Form 8-K is
expected to be filed on or about March 27, 2019), Contractor will be entitled to
a fee (the “Restatement Fee”) equal to the aggregate Base Fee earned by
Contractor through the date of such filing. The Restatement Fee shall be paid to
Contractor in cash as soon as practicable following the date of such Form 10-K
filing (and, in any event, no later than ten (10) days following the date of
such Form 10-K filing).


c.    Performance Fee. At the end of the Term, Contractor will be entitled to a
performance fee (the “Performance Fee”) in an amount equal to the aggregate Base
Fee earned through the last day of the Term less the amount of any Restatement
Fee paid to Contractor hereunder. The Performance Fee shall be paid to
Contractor in cash within 30 days following the end of the Term.


4.    ARAH will pay for any reasonable and documented travel costs and other
business expenses incurred on behalf of ARAH by Contractor in connection with
the Services performed hereunder, so long as such expenses are incurred in
accordance with ARAH’s reasonable and customary expense policies provided


1

--------------------------------------------------------------------------------





to or known by Contractor, as in effect from time to time. Upon receipt of
itemized vouchers, expense account reports and supporting documents, submitted
to ARAH in accordance with ARAH’s procedures then in effect, ARAH shall
reimburse Contractor for all such reasonable and documented expenses. Contractor
shall be permitted to consult with ARAH’s legal, accounting and other advisors
approved by ARAH in furtherance of Contractor’s performance of Services under
this Agreement. Any costs associated with such consultations shall be borne by
ARAH.


5.    Contractor is responsible for paying, or causing to be paid, when due all
income taxes, including, without limitation, estimated taxes, incurred as a
result of the compensation paid by ARAH to Contractor for Services under this
Agreement. On request, Contractor will provide ARAH with proof of timely
payment. Contractor agrees to indemnify ARAH for any claims, costs, losses,
fees, penalties, interest, or damages suffered by ARAH resulting from
Contractor’s failure to comply with this provision.


6.    The Contractor agrees to perform the Services hereunder solely as an
independent contractor. The parties to this Agreement recognize that this
Agreement does not create any actual or apparent agency, partnership, franchise,
or relationship or employer and employee between the parties. The Contractor is
not authorized to enter into or commit ARAH to any agreements, and the
Contractor shall not represent itself as the agent or legal representative of
ARAH.


Further, the Contractor shall not be entitled to participate in any of ARAH’s
benefit plans or arrangements, including, without limitation, any health or
retirement plans. Neither the Contractor nor Mr. Erickson shall not be entitled
to any remuneration, benefits, or expenses other than as specifically provided
for in this Agreement and in respect of Mr. Erickson’s service as a member of
the Board of Directors of ARAH.


ARAH shall not be liable for taxes, Worker’s Compensation, unemployment
insurance, employers’ liability, employer’s FICA, social security, withholding
tax, or other taxes or withholding for or on behalf of the Contractor or any
other person consulted or employed by the Contractor in performing Services
under this Agreement. All such costs shall be Contractor’s responsibility.
    
7.    During the course of the engagement under this Agreement, it is
anticipated that Contractor and Mr. Erickson will learn confidential or
proprietary information of ARAH (including, without limitation, information that
Mr. Erickson may obtain in his capacity as a member of ARAH’s Board of
Directors). Contractor and Mr. Erickson acknowledge and agree that they have an
obligation to keep any such confidential or proprietary information
confidential. Without limiting the foregoing, the parties hereto acknowledge and
agree that any breach by Mr. Erickson of his confidentiality obligations
hereunder or in his capacity as a member of the Board of Directors of ARAH shall
constitute a material breach of this Agreement.


8.    Notwithstanding anything to the contrary herein or in any compliance
policy of ARAH, nothing shall prohibit Contractor or Mr. Erickson from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local enforcement branch, agency or entity (collectively, a “Governmental
Entity”) with respect to possible violations of any U.S. federal, state or local
law or regulation, or otherwise making disclosure relating thereto to any such
Governmental Entity, that are protected under the whistleblower provisions of
any such law or regulation provided that in each case (A) such communications
and disclosures are consistent with applicable law and made in good faith and
(B) the information subject to such disclosure was not obtained by Contractor or
Mr. Erickson through a communication that was subject to the attorney-client
privilege, unless such disclosure of that information would otherwise be
permitted by an attorney pursuant to applicable state attorney conduct rules.
Moreover, Contractor and Mr. Erickson shall not be required to obtain any prior
authorization from (or to give prior notice to) ARAH regarding any such


2

--------------------------------------------------------------------------------





communication or disclosure. Contractor also acknowledges that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (A) in confidence
to a federal, state, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or (B)
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except pursuant to
court order.


9.    Contractor acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which directly and materially
relate to ARAH’s (and its affiliates’) actual or anticipated business, research
and development or existing or future products or services and which are
conceived, developed or made by Contractor while providing Services under this
Agreement (“Work Product”) belong to ARAH. Contractor shall promptly disclose
such Work Product to ARAH and perform all actions reasonably requested by ARAH
(whether during or after the Term of this Agreement) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).


10.    At the termination of its engagement under this Agreement, Contractor
will return to ARAH all drawings, specifications, manuals, and other printed or
reproduced material (including, without limitation, information stored on
machine readable media) provided by ARAH to Contractor, and/or which Contractor
made or acquired in the performance of his Services under this Agreement, and
all copies of such information made by Contractor; provided, however, that this
paragraph shall not apply to information and materials retained by Mr. Erickson
in connection with his service as a member of the Board of Directors of ARAH.


11.    Contractor agrees that during the Term of Contractor’s engagement with
ARAH, and for a period of one year after the termination thereof, Contractor
will not, directly or indirectly, either for Contractor’s own use, or for the
benefit of any other person, firm or corporation, divert or take away, or
attempt to divert or take away, call on or solicit, any of ARAH’s employees,
physician partners or customers.


12.    The term of this Agreement (the “Term”) shall be for a period beginning
on March 25, 2019 and continuing until terminated by either party on 30 days’
prior written notice (or, if earlier, Mr. Erickson’s death or permanent
disability); provided, however, that any decision by ARAH to terminate the Term
shall require the approval of ARAH’s Board of Directors. Upon termination of the
Term for any reason, ARAH will reasonably promptly pay Contractor: (a) any
accrued but unpaid fees as described under paragraph 3 above; and (b) any
outstanding expenses subject to reimbursement under paragraph 4 above.


13.    The provisions contained in paragraphs 3 through 11, 14, 15, 17, 19, 20
and 21 shall survive the expiration of the Term and any termination of this
Agreement. ARAH’s obligations hereunder shall not be terminated by reason of any
liquidation, dissolution, bankruptcy, cessation of business, or similar event
relating to ARAH. This Agreement shall not be terminated by any merger,
consolidation, or other reorganization of ARAH.


14.    EXCLUSION OF CERTAIN DAMAGES. IN NO EVENT SHALL CONTRACTOR, MR. ERICKSON
OR ANY OF THEIR RESPECTIVE REPRESENTATIVES BE LIABLE UNDER THIS AGREEMENT TO
ARAH, ANY OF ITS AFFILIATES OR AGENTS OR ANY THIRD PARTY FOR CONSEQUENTIAL,
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED DAMAGES, LOST
PROFITS OR REVENUES OR DIMINUTION IN VALUE, ARISING OUT OF, OR RELATING TO,
AND/OR IN CONNECTION WITH ANY BREACH OF THIS AGREEMENT OR THE


3

--------------------------------------------------------------------------------





PROVISION OF ANY OF THE SERVICES, REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE
FORESEEABLE, (B) WHETHER OR NOT IT WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND (C) THE LEGAL OR EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) UPON
WHICH THE CLAIM IS BASED.


15.    If any provision of this Agreement is determined to be invalid or
unenforceable, then, unless the intent of this Agreement would fail, the
provision shall be deemed to be severable from the remainder of this Agreement
and shall not cause the invalidity or unenforceability of the remainder of this
Agreement.


16.    The parties acknowledge that this Agreement constitutes a personal
contract with Contractor. Contractor and ARAH may not transfer or assign this
Agreement, or any part thereof, without the prior written approval of the other
party.


17.    This Agreement has been entered into in the Commonwealth of Massachusetts
and all questions with regard to the construction of this Agreement and the
rights and liabilities of the parties hereunder shall be governed by the laws of
the Commonwealth of Massachusetts.


18.    This Agreement contains the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous written or oral negotiations and agreements between the parties
regarding the subject matter hereof. This Agreement may be amended only by a
writing signed by each of the parties hereto.


19.    ARAH shall indemnify, defend and hold harmless each of Contractor and
Mr. Erickson from and against all claims, allegations, investigations,
liability, loss, damage, expense, and cost (including, without limitation,
reasonable attorneys' fees and other costs of defense incurred in connection
with the same) (“Loss”), relating to, resulting from or arising out of this
Agreement or Contractor’s or Mr. Erickson’s performance of the Services
hereunder, except to the extent that any such Losses are caused by the gross
negligence, fraud or willful misconduct of Contractor. The burden of proving
that indemnification is not appropriate or that any liability, expenses or
charges do not meet the definition of “Loss” shall be on ARAH. ARAH’s
obligations under this paragraph 19 shall be in addition to any rights to
insurance coverage and proceeds, indemnification, exculpation and/or advancement
of expenses of Mr. Erickson in his capacity as a member of ARAH’s Board of
Directors or otherwise pursuant to ARAH’s Bylaws and/or other governing
documents and indemnification agreements. In addition to any other provision
hereof, to the extent that Mr. Erickson is, by reason of or arising out of his
or Contractor’s Services, a witness in or otherwise incurs expenses or Losses in
connection with any proceeding to which Mr. Erickson or Contractor is not a
party, Mr. Erickson shall be indemnified against all expenses and Losses
actually and reasonably incurred by him or on his behalf in connection
therewith. The failure by Mr. Erickson or Contractor to notify ARAH of a claim
for indemnification within any particular period of time will not relieve ARAH
from any liability or obligation which ARAH may have to Mr. Erickson or
Contractor, provided that if ARAH can establish that such failure to notify it
in a timely manner resulted in actual prejudice to it, then it will be relieved
from liability only to the extent of such actual prejudice. Costs and expenses
incurred by Contractor or Mr. Erickson in connection with any matter subject to
indemnity in this paragraph (including attorneys' fees) shall be paid by ARAH in
advance of the final disposition of such matter upon receipt by ARAH of: (i) a
written request for payment; (ii) appropriate documentation evidencing the
incurrence, amount, and nature of the costs and expenses for which payment is
being sought; and (iii) an undertaking adequate under applicable law made by or
on behalf of Contractor to repay the amounts so paid if it shall ultimately be
determined that Contractor is not entitled to be indemnified by ARAH under this
Agreement. THE PARTIES RECOGNIZE THAT THE PROVISIONS OF THIS PARAGRAPH 19 MAY
RELIEVE MR. ERICKSON AND CONTRACTOR FROM LIABILITIES, OBLIGATIONS, DUTIES,
CLAIMS, ACCOUNTS AND CAUSES OF ACTION ARISING


4

--------------------------------------------------------------------------------





OR TO ARISE OUT OF ANY ORDINARY NEGLIGENCE BY MR. ERICKSON AND/OR CONTRACTOR,
AND MR. ERICKSON AND/OR CONTRACTOR, AS APPLICABLE, SHALL BE ENTITLED TO
INDEMNIFICATION FROM ARAH IN RESPECT OF ACTS OR OMISSIONS THAT MAY GIVE RISE TO
SUCH NEGLIGENCE.


20.    ARAH will promptly reimburse Contractor for reasonable legal fees
incurred by Contractor or Mr. Erickson in connection with the negotiation of
this Agreement, up to a cap of $50,000. Such reimbursement shall be paid by ARAH
no later than ten (10) days following Contractor’s submission to ARAH of a copy
of a summary invoice for such services.


21.    Mr. Erickson is an intended third party beneficiary of this Agreement,
having the right to enforce the provisions of paragraphs 14 and 19.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
first above written.


ARAH:


AMERICAN RENAL ASSOCIATES HOLDINGS, INC.
            


By: \s\ Joseph A. Carlucci_____________                            
Name:    Joseph A. Carlucci
Chief Executive Officer                




CONTRACTOR:
            
ECG VENTURES, INC.




By: \s\ Thomas W. Erickson___________                            
Name:    Thomas W. Erickson
Chief Executive Officer


5

--------------------------------------------------------------------------------





SCHEDULE A
TO INDEPENDENT CONTRACTOR’S AGREEMENT


Description of Services:


During the Term of this Agreement, Contractor shall make Mr. Erickson available
to serve ARAH as a non-employee senior advisor (in addition to continuing to
serve ARAH as a non-employee director).


Duties:


During the Term of this Agreement, Contractor shall make Mr. Erickson available
on a non-exclusive basis to provide general strategic and management consulting
services (excluding, for the avoidance of doubt, accounting, compliance and
financial services or advice) to ARAH, including to ARAH’s Chief Executive
Officer, with Mr. Erickson reporting to ARAH’s Board of Directors (or any
committee thereof designated for such purpose). Other than for the Permitted
Activities (defined below), in Mr. Erickson’s performance of these
responsibilities, Mr. Erickson shall devote his sufficient business time and
attention to the performance of his duties under this Agreement. Contractor
shall make Mr. Erickson available to perform his obligations under this
Agreement for substantially full-time (but non-exclusive) services during the
Term, including spending 3-4 days/week on average onsite at ARAH’s facilities
and/or traveling on business for ARAH, in each case, at such times and in such
locations as Contractor, in its reasonable judgment, shall determine to be most
appropriate for the performance of its duties hereunder, in consultation with
ARAH. For purposes of this Agreement, “Permitted Activities” shall consist of a
reasonable amount of time and attention devoted to (i) Mr. Erickson’s continued
service on ARAH’s board of directors; (ii) Mr. Erickson’s services on other
boards of directors; (iii) Mr. Erickson’s personal investments; and (iv) service
with respect to charitable, not-for-profit or community organizations.




6